IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                  : NO. 904
                                        :
APPOINTMENT TO CONTINUING               : SUPREME COURT RULES DOCKET
JUDICIAL EDUCATION BOARD OF             :
JUDGES                                  :
                                        :


                                      ORDER

PER CURIAM

         AND NOW, this 21st day of January, 2022, the Honorable Albert H. Masland,

Cumberland County, is hereby appointed to the Continuing Judicial Education Board of

Judges for a term expiring December 31, 2024.